DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 20-42 are indicated as withdrawn, however, the body containing the text of each of the withdrawn claim is not submitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44-55, 58-71, and 74-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaki et al. (US 2015/0083186).
	Regarding claim 44, Shibasaki discloses a photovoltaic device comprising: a continuous base semiconducting region having a majority charge carrier (201 in Fig. 1; 

	Regarding claims 45 and 61, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one of the first and second semiconducting regions comprises a doped region of the continuous base semiconducting region ([0047]).
	Regarding claims 46 and 62, Shibasaki discloses all the claim limitations as set forth above.  The limitation "epitaxially grown" is directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claims 47 and 63, Shibasaki discloses all the claim limitations as set forth above.  With regard to the limitation "a deposited layer", the limitation is directed to the manner in which the layer is formed, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claims 48 and 64, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the first semiconducting region comprises a plurality of regions which are physically separate from each other (202 in Fig. 1; [0042]).
	Regarding claims 49-50 and 65-66, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the continuous base semiconducting region comprises either a p-type material or n-type material ([0042]), the first semiconducting region comprises an opposing n+ or p+ type material (202 or 203 - [0042]), and the second semiconducting region is n+ or p+ (202 or 203 - [0042]) corresponding to the dopant type of the base semiconducting region ([0042]).
	Regarding claims 51-53 and 67-69, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one coating covering at least a portion of the first semiconducting region ([0046]; note: the term "covering" does not require direct physical contact or the absence of intermediate components).
	Regarding claims 54-55 and 70-71, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses an electrically conductive interconnect comprising aluminum which couples at least some of the electrically independent conductive layers ([0057]).
	Regarding claims 58 and 74, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses a plurality of photovoltaic devices (200A - 200F in Fig. 1).
	Regarding claims 59 and 75, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses an electrically conductive interconnect coupling at least one of the first and second electrically independent conductive layers of a first of the plurality of photovoltaic devices with at least one of the third and fourth electrically independent conductive layers of a second of the plurality of photovoltaic devices ([0043] discloses either a series or parallel connection).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-57 and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki et al. (US 2015/0083186) as applied to claim 60 above, in view of Gupta et al. (US 8,546,157).
	Regarding claims 56-57 and 72-73, Shibasaki discloses all the claim limitations as set forth above.  
	Shibasaki does not explicitly disclose the first and second semiconducting regions are on opposing sides of the base semiconducting region.
	Gupta discloses a photovoltaic device and further discloses first and semiconducting regions on opposing sides of the base semiconducting region (801 and 704 in relation to 101 in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the subcells of Shibasaki with the first and second semiconducting regions on opposing sides of the base semiconducting regions as taught by Gupta, because the configuration amounts to a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when arranging first and second semiconducting regions on opposing sides of a base semiconducting region based on the teaching of Gupta.

Response to Arguments
Applicant’s arguments with respect to claims 44-75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726